Citation Nr: 1208865	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD) for the period from May 31, 2007 to July 20, 2011, and 50 percent thereafter.  

2.  Entitlement to service connection for residuals of a gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1969 to February 1972.  The Veteran was awarded the Purple Heart Medal for his combat service in the Republic of Vietnam (RVN). 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  By that rating action, the RO in part, granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective May 31, 2007, the date the RO received the Veteran's informal claim for this disability.  The RO also denied service connection for residuals of a gunshot wound to the right shoulder.  The Veteran appealed the RO's August 2007 rating action to the Board.  

By an August 2011 rating action, the RO granted a 50 percent rating to the service-connected PTSD, effective July 21, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  Since the RO did not assign the maximum disability rating possible, an appeal for a higher initial evaluation(s) remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2011, the Veteran testified before the undersigned at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the claims files. 

The issue of entitlement to service connection for residuals of a gunshot wound to the right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.

FINDING OF FACT

For the duration of the appeal, the Veteran's PTSD has been productive of deficiencies in most areas, with passive suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks. 


CONCLUSION OF LAW

For the duration of the appeal, the criteria for an initial 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) as to the claim for service connection for PTSD was furnished to the Veteran in June 2007, prior to the date of the issuance of the appealed rating decision.  This notice letter addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the PTSD claim, which concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice from any notice deficiencies once service connection was established.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel  held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Moreover, this claim was addressed in a January 2008 Statement of the Case. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  VA has obtained records corresponding to all treatment described by the Veteran. Additionally, in July 2007 and July 2011, VA examined the Veteran to determine the current severity of his PTSD.  Copies of these examination reports are contained in the claims file.

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for a right shoulder disorder and coronary artery disease.  (See August 2011 VA treatment report).  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that under the duty to assist provisions of 38 U.S.C. § 5103A  and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  The Federal Circuit's reasoning in Golz is controlling here.  Any SSA records pertaining to the Veteran's right shoulder disorder and coronary artery disease could not alter the ultimate disposition of the PTSD claim on appeal.  There is no evidence or allegation that the Veteran is receiving SSA disability benefits due to his PTSD. 

When a SSA decision pertains to a completely unrelated medical condition, and a Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which a Veteran seeks benefits, relevance is not established.  Id. at 1323.  Further efforts to obtain these SSA records are clearly not warranted, as they would provide no reasonable possibility of substantiating the PTSD claim on appeal.  38 U.S.C.A. § 5103A(a)(2). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

II.  Merits Analysis

The Veteran contends that his PTSD is more severely disabling than that reflected by the currently assigned 30 and 50 percent disability ratings for the prescribed periods on appeal. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation. 

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships; and,

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The use of the phrase "such as" in 38 C.F.R. §4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In this case, the clinical evidence of record includes VA psychiatric examination reports, dated in July 2007 and July 2011, as well as multiple VA outpatient and private treatment reports.  The Board finds that the competent evidence of record supports an initial award of 70 percent for the service-connected PTSD for the duration of the appeal.  The Veteran's PTSD has shown an ongoing severe level of disability due to hallmark symptoms, such as suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks.  

A July 2007 VA fee basis examination report reflects that the Veteran demonstrated a flattened affect.  With regard to his impulses, the Veteran stated, "'I keep it bottled up and blow up while I am by myself."  The Veteran stated that he experienced intermittent panic attacks (i.e., less than one week).  While this examination report was positive for the Veteran being gainfully employed, it also noted that the Veteran suffered from "extreme social isolation and estrangement" to the point where he avoided closeness and intimacy with other people including his own family members and wife.  (See July 2007 VA fee basis examination report).  

The Veteran's social isolation continued through 2008.  When seen at a VA outpatient clinic in October 2008, the Veteran indicated that although he worked full-time as a welder, he chose to isolate and remain in his home.  The Veteran reported that his symptoms had increased since he had undergone right shoulder surgery in May 2007.  The examiner reported the Veteran had "Minimal social interaction."  (See October 200   8 VA outpatient report).  The Veteran's social impairment escalated in November 2008.  At that time, the Veteran's wife indicated that after three (3) months of marriage, she was thinking of leaving the Veteran.  The Veteran and his wife agreed to seek marriage counseling.  A December 2008 VA treatment report reflects that the Veteran and his spouse had separated.  It was also noted that the Veteran would yell at home and that he had thrown a pair of scissors at his wife one year previously (2007).  (See October 2008 VA treatment report). 

The Veteran's symptoms of social isolation continued to escalate in severity in 2009.  An April 2009 VA outpatient report reflects that the Veteran and his wife had separated.  The Veteran's wife related that the Veteran had become more depressed and that he had continued to self-isolate.  She stated that she would put away the Veteran's guns because she had noticed that they had been moved from their normal places.  She indicated that the Veteran had threatened to hang himself so she had locked their garage.  The Veteran also indicated that he was avoiding work because it pained him and he felt incompetent.  (See April 2009 VA treatment report).  

A July 2011 VA examination report reflects that the Veteran's PTSD remained severe in that he continued to socially isolate and avoid close relationships.  The Veteran noted that he had reconciled with his third wife just 30 days after he had filed for divorce.  The Veteran presented to the examination with a flattened and depressed affect.  He reported having anger problems in his relationships.  The Veteran indicated that he had passive thoughts of suicide, but without any intent or plan.  He stated that he had homicidal thoughts when he thought about a friend who was killed in Vietnam.  Overall, the examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment but that it did result in deficiencies in judgment, thinking, family relations, work, and mood due, in part, to such symptoms as social avoidance and isolation, passive suicidal ideation, anxiety, depression, irritability, and panic attacks.  (See July 2011 VA examination report). 

Overall, the Board finds that the above-cited VA treatment and examination reports demonstrate an ongoing severe level of PTSD throughout the appeal period.  Given the persistence of the Veteran's severe social isolation throughout the appeal and other PTSD symptoms, such as passive suicidal ideation, significant social isolation, homicidal ideation, irritability with outbursts of anger, poor sleep, intrusive recollections, flattened affect, and panic attacks, the Board finds that with resolution of doubt in the Veteran's favor, his PTSD has more closely approximated the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2011).  Given the consistency of the findings as to severity during the pendency of this appeal, there is no basis for "staging" this evaluation pursuant to Fenderson. 

The Board must stress that there is no basis for a total 100 percent initial evaluation in this case. While the Veteran has been shown to have severe symptoms, including social impairment, his occupational impairment has been noted to be much less severe.  The Veteran was gainful employed for a large portion of the appeal until he was placed on disability from his work due to an unrelated orthopedic disorder, as opposed to his PTSD.  The criteria for a 100 percent evaluation indicate that both total social impairment and total occupational impairment must be shown, and the Veteran also has not exhibited any of the other objective symptoms listed in the criteria for a 100 percent evaluation.  Rather, he is far more appropriately evaluated at the 70 percent rate. 

Finally, the Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases. See Thun v. Peake, 22 Vet. App. 111 (2008). 

Overall, the evidence supports an initial 70 percent evaluation for PTSD, and, to that extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development is warranted prior to further appellate review of the claim for service connection for residuals of a gunshot wound to the right shoulder; specifically, to obtain outstanding records from the Social Security Administration (SSA) that might be potentially relevant to the above-cited claim. 

The Veteran is in receipt of disability benefits from the SSA, in part, for a right shoulder disorder.  (See August 2011 VA treatment report).  As these records might contain information as to the etiology of the Veteran's right shoulder disorder, the RO should attempt to obtain the Veteran's SSA records and associate them with the claims files.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefit, to include medical records.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the Veteran's claim for service connection for residuals of a gunshot wound of the right shoulder remains denied, he and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


